PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/525,636
Filing Date: 10 May 2017
Appellant(s): LITOIU et al.



__________________
Yuri Chumak (Reg# 68, 965)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 07, 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated June 07, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
I.	appellant argues: A standard review for assessing obviousness. 
Examiner respectfully disagrees, 
With regards to a), Examiner notes the rationale is complete and proper in view of the established standards for the rejections under 35 U.S.C. 103. The factual inquiries  set forth in Graham v. John Deere Co,, 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness. Examiner further indicates that, TSM has been superseded by KSR. Accordingly the references supplied by the Examiner in the previous office action covers the claimed limitations. The rejections are thus sustained. In this case, examiner respectfully disagrees with applicant’s assertions. The primary reference, Puertolas relates to securing 

II.	 appellant argues: Examiner failed to determine the scope and content of prior art. Puertolas- Montans requires a trusted entity (i.e., the proxy) to have access to raw data. Puertolas-Montans does not disclose or suggest how raw data can be transformed by anyone other than a trusted entity.
Examiner respectfully disagrees,

Examiner notes that Puertolas discloses a data provider server connected to a data consumer server and maintains a data source of non-anonymized, non-structured private data (see Puertolas Fig. 2,  para [0016] "provide an integrated system comprising means for enabling a consumer to control and monetize their personal data, both as it is generated by their activity and as it is stored in the memory of a computer device, which thereby improves the privacy of the individual consumer and of their data”, para [0042] “A Services Framework comprises a distributed assortment of specialized gateways, aggregators, or other applications specifically designed to accomplish certain functions like tracking or protecting certain types of data, data arising from the use of certain applications, data resulting from certain activities, and so on. It allows new services to be developed on top of the architecture with same principles of giving value to the user while sealing privacy. This broad category is to be contrasted with "Big Data" which symbolizes the remote and centralized mnopi administration infrastructure, which in preferred embodiments comprises a mnopi server where high-level data aggregation occurs and system-wide applications 
Examiner notes that Aad discloses enabling access to anonymized data responsive to data mining request (see Aad Fig. 1, Figs. 3a-c, para [0045], "user data may include any data of a personal and/or private nature used in any process of an application action, operation, or a combination thereof. In step 303, index module 205 processes and/or facilitates a processing of the data to generate at least one index value of the data. In some embodiments, such index values represent any data derivative of, and indicative of, user data. Such data may embody an anonymized representational form of the raw data, such as, but not limited to, labels, identifiers, or a combination thereof”, para [0047], “request determination module 201 coordinates with privacy-preserving overlay module 103 to determine another request, from the at least one application, to perform at least one operation associated with the user data, the another request specifying the at least one index value. In one embodiment, any operation wherein raw personal data may be exposed by the action of one or more applications may trigger privacy-preserving overlay module 103 action, including, but not limited to, limiting access to only user index values”). Therefore, access to anonymized data from of raw data in response to data mining request.
Examiner notes that Bezzi discloses anonymizing data form data source according to a data anonymization request (see Bezzi, para [0060], "The privacy enhancement module 436 may be configured to realize an enhanced database system that offers on-the-fly (e.g., real-time), transparent privacy risk estimation and mitigation as part of a query execution process”, para [0061], “for a PatientRecord table, the anonymization policy could specify the list of QI (e.g., city, zip code, etc.) and identifiers (patient name). The anonymization policy may also contain additional information, used by the anonymization module 438, mapping anonymization objectives expressed related to privacy metrics to applicable algorithms”).Therefore, anonymizing a patient record according to real-time anonymization request.

III.	 appellant argues: Examiner failed to ascertain the differences between the claimed invention and the prior art. 
Examiner respectfully disagrees,
With regarding c), In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

IV.	 appellant argues: Examiner Failed to Properly Establish a Motivation to Modify the Teachings of the Primary Reference with the Teachings of the Secondary References. 
Examiner respectfully disagrees, 
With regarding d), In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  The motivation to combine Puertolas/Aad  is disclosed by Aad as “it is highly desirable to enable applications to perform their functions without access to the raw user data is improved by bridging all forms of communication into a single context” (para [0029]) and verifying correctness of anonymization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success. The motivation to combine Puertolas/Aad/Bezzi is disclosed by Bezzi as “Anonymization may increase protection, lower the privacy risk, and enable a wider exploitation of data” (para [0004]) and utilizing an anonymization policy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

V.	 appellant argues: Impermissible Hindsight to Combine Embodiments of the Primary Reference with Embodiments of the other References and the system of Puertolas-Montans teaches away from the claimed invention insofar as it requires a trusted entity (subscriber or proxy of Mnopi) to perform anonymization of data
Examiner respectfully disagrees, 
With regarding e), In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. raw data transformed by anyone other than a trusted entity) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes that Puertolas discloses a data provider server connected to a data consumer server and maintains a data source of non-anonymized, non-structured private data (see Puertolas Fig. 2,  para [0016] "provide an integrated system comprising means for enabling a consumer to control and monetize their personal data, both as it is generated by their activity and as it is stored in the memory of a computer device, which thereby improves the privacy of the individual consumer and of their data”, para [0042] “A Services Framework comprises a distributed assortment of specialized gateways, aggregators, or other applications specifically designed to accomplish certain functions like tracking or protecting certain types of data, data arising from the use of certain applications, data resulting from certain activities, and so on. It allows new services to be developed on top of the architecture with same principles of giving value to the user while sealing privacy. This broad category is to be contrasted with "Big Data" which symbolizes the remote and centralized mnopi administration infrastructure, which in preferred embodiments comprises a mnopi server where high-level data aggregation occurs and system-wide applications reside. The "Big Data" element further comprises a large database sufficient to store (according to the asset-sharing paradigm of the business method of the present invention) the data”, para [0049], Puertolas teaches “One way to enable the selective release (and/or withholding) of personal-behavioral data according to the preferences of an individual is through contracts negotiated between second parties and subscribers, the latter being represented by the administrative and/or corporate managerial authority at the top level of the mnopi system. The executive directors of mnopi could, for example, negotiate with popular providers of digital content and services to allow mnopi to position its software in conjunction with the API or other means by which said providers interface with their customers. Such popular providers might include, for example, Facebook, Twitter, LinkedIn, Match.com, TripAdvisor, Amazon.com, and any of the countless other places where individuals might exchange information, engage in activity, publish original content, interact with third parties, create an account, undertake a transaction, or otherwise generate potentially useful personal data. The contract would enable mnopi to offer its subscribers the option to provide or withhold data in some or all of designated categories or locations, and would agree to compensate said individuals according to their use (and ultimately the value of their contributions with respect to marketable data) of said second party resources."). Therefore, subscribers represented by administrative and/or corporate managerial authority at the top level of the mnopi system (data provider server) comprising popular providers of digital content and services (second processor) connected to popular provider servers such as Facebook, Twitter, LinkedIn, Match.com, TripAdvisor, Amazon.com (data consumer server), and the mnopi system as shown in Fig. 2 maintaining non-private and private data.


VI.	 appellant argues: References can be combined or modified may not be sufficient to establish prima facie obviousness. 
Examiner respectfully disagrees, 
With regarding f), Examiner notes the rationale is complete and proper in view of the established standards for the rejections under 35 U.S.C. 103. The factual inquiries  set forth in Graham v. John Deere Co,, 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness. Examiner further indicates that, TSM has been superseded by KSR. Accordingly the references supplied by the Examiner in the previous office action covers the claimed limitations. The rejections are thus sustained. In this case, examiner respectfully disagrees with applicant’s assertions. The primary reference, Puertolas relates to securing privacy for personal information and content of consumers using the Internet. The secondary reference, Aad relates to applications accessing user personal data while preserving privacy and applications gaining access to anonymized user data indexes derived from raw personal data. Secondary reference, Bezzi relates to enabling on-the-fly anonymization of data retrieved by a query database containing private information. The references are in the same field of endeavor, such as database systems securing privacy to users of an internet. The motivation to combine can be found in para [0029], Aad states "it is highly desirable to enable applications to perform their functions without access to the raw user data", which is the motivational reason to combine Puertolas and Aad. The motivation to combine can be found in para [0004], Bezzi states "Anonymization may increase protection, lower the privacy risk, and enable a wider exploitation of data", which is the motivational reason to combine Puertolas, Aad, and Bezzi. Anonymization of retrieved data increase protection and lower privacy risk; therefore it would have been obvious to combine Puertolas, Aad, and Bezzi.
VII.	 appellant argues: Failed to resolve the level of ordinary skill in the art. 
Examiner respectfully disagrees, 
With regarding g), This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).


VII.	 appellant argues: Failed to make proper findings of fact and equivalency between the “data consumer” of the claimed invention and a subscriber of Mnopi in prior art of record Puertolas-Montans.
Examiner respectfully disagrees, 
With regarding h), The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a)  are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner notes that Puertolas discloses a data provider server connected to a data consumer server and maintains a data source of non-anonymized, non-structured private data (see Puertolas Fig. 2,  para [0049], Puertolas teaches “One way to enable the selective release (and/or withholding) of personal-behavioral data according to the preferences of an individual is through contracts negotiated between second parties and subscribers, the latter being represented by the administrative and/or corporate managerial authority at the top level of the mnopi system. The executive directors of mnopi could, for example, negotiate with popular providers of digital content and services to allow mnopi to position its software in conjunction with the API or other means by which said providers interface with their customers. Such popular providers might include, for example, Facebook, Twitter, LinkedIn, Match.com, TripAdvisor, Amazon.com, and any of the countless other places where individuals might exchange information, engage in activity, publish original content, interact with third parties, create an account, undertake a transaction, or otherwise generate potentially useful personal data. The contract would enable mnopi to offer its subscribers the option to provide or withhold data in some or all of designated categories or locations, and would agree to compensate said individuals according to their use (and ultimately the value of their contributions with respect to marketable data) of said second party resources."). Therefore, subscribers represented by administrative and/or corporate managerial authority at the top level of the mnopi system (data provider server) comprising popular providers of digital content and services connected to popular provider servers such as Facebook, Twitter, LinkedIn, Match.com, TripAdvisor, Amazon.com (data consumer server).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Courtney Harmon/           Examiner, Art Unit 2159                                                                                                                                                                                             

Conferees:
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                             

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.